Citation Nr: 0920210	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and R.F.


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1953 to January 1955.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In an unappealed rating decision in August 2003, the RO 
denied the claim of service connection for degenerative joint 
disease of the lumbar spine.  By operation of law, the 
unappealed rating decision became final (hereinafter also 
referred to as finality).  38 U.S.C.A. § 7105.  On the 
current application to reopen, the RO reopened the claim and 
adjudicated the claim on the merits.  Where service 
connection for a disability has been denied in a final rating 
decision, a subsequent claim of service connection for the 
same disability may be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is irrelevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  For this reason, 
the Board has styled the claim of service connection for 
degenerative joint disease of the lumbar spine to reflect 
that finality had attached to the previous rating decision. 

In February 2008, the Veteran appeared at the RO and 
testified at a hearing before the undersigned Veterans Law 
Judge, who has been designated to make the final disposition 
of this proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   

In February 2008, the Veteran's motion to advance his claim 
on the Board's docket was granted.  38 U.S.C.A. § 7107(a); 38 
C.F.R. § 20.900(c).  

In March 2008, the Board remanded the case to the RO.

FINDINGS OF FACT

1. In a rating decision in August 2003, the RO denied the 
claim of service connection for degenerative joint disease of 
the lumbar spine; after the Veteran was notified of the 
adverse determination and of his procedural and appellate 
rights in August 2003, he did not appeal the rating decision 
and the rating decision became final by operation law based 
on the evidence of record at the time. 

2. The additional evidence presented since the rating 
decision in August 2003 by the RO, denying service connection 
for degenerative joint disease of the lumbar spine, is 
cumulative of evidence previously considered and by itself or 
when considered with previous evidence does not relate to an 
unestablished fact necessary to substantiate the claim of 
service connection and does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of service connection for degenerative joint 
disease of the lumbar spine.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 3.156 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __  (2009), No. 07-1209. slip op. (S. Ct. 
April 21, 2009).

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefits 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in February 2004, in February 2006, and in 
April 2008.  The Veteran was notified that new and material 
evidence was needed to reopen the claim of service connection 
for the lumbar spine disability, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied, namely, the 
disability was not shown during service and the disability 
was unrelated to the service-connected pilonidal cyst, which 
was surgical removed. 

The notice included the type of evidence needed to 
substantiate the underlying claim of direct and secondary 
service connection for degenerative joint disease of the 
lumbar spine, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was also notified that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, he could submit other records not in the custody of 
a Federal agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of service connection 
claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim). 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2009.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).



Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  With the exception of his 
separation physical examination report and records from the 
Office of the Surgeon General, Department of the Army, the RO 
was unsuccessful in obtaining the Veteran's complete service 
treatment medical record because the records were apparently 
lost in a fire at National Personnel Records Center in 1973.  

Due to its unsuccessful attempts to obtain the remaining 
service treatment records, the RO, in a letter dated in March 
2006, asked the Veteran to submit any relevant documents in 
his possession.  It is also noted that, in connection with 
his original claim of service connection for a back 
disability, the RO in a June 2003 letter, had previously 
requested the Veteran to furnish alternative sources of 
evidence such as statements from individuals with whom he 
served, letters written, or photographs taken during service, 
and pharmacy prescription records.

The RO obtained VA records and private records identified by 
the Veteran, such as those from D.W., M.D., and M.M., M.D.  
The Veteran has not identified any additionally available 
evidence for consideration in his appeal.  

Further, VA has not conducted medical inquiry in the form of 
a VA compensation examination in an effort to substantiate 
the Veteran's claim.  Under the duty to assist, a VA medical 
examination or medical opinion is not authorized unless new 
and material evidence is presented.  38 C.F.R. 
§ 3.159(c)(4)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claim, no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural History and Evidence Previously Considered

In a rating decision in August 2003, the RO denied service 
connection for degenerative joint disease of the lumbar spine 
on the basis that there was no evidence of a back disability 
during service and no evidence to show that the current back 
disability was related to the removal of a pilonidal cyst 
during service.   

In a letter, dated in August 2003, the RO notified the 
Veteran of the adverse determination and of his procedural 
and appellate rights.  The notice included the Veteran's 
right to appeal the adverse determination by notifying the RO 
of his intention within one year from the date of the letter.  
As the Veteran did not indicate his disagreement within the 
time allotted, the rating decision by the RO in August 2003 
became final by operation of law, except the claim may be 
reopened if new and material evidence is presented.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 3.156.  

The evidence of record at the time of the rating decision in 
August 2003 is summarized as follows.  

Service records show that the Veteran served on active duty 
from January 1953 to January 1955.  The available service 
treatment records, that is, the separation physical 
examination report of January 1955, does not show any 
complaint, clinical finding, or diagnosis of a spine 
disability.  Further, records obtained from the Office of the 
Surgeon General, Department of the Army, indicate that the 
Veteran was hospitalized for excision of a pilonidal cyst in 
late 1953 and early 1954.  

After service, VA records, dated in 2002 and 2003, show that 
the Veteran had a medical history of generalized 
osteoarthritis, involving multiple sites.  X-rays of the 
lumbar spine in January 2002 show moderate degenerative joint 
disease.  In April 2002, a MRI showed facet arthropathy with 
neural foramina narrowing at L4-5 and L5-S1.  

On VA examination in July 2003, after a review of the record, 
the examiner expressed the opinion that there was no proof or 
documentation to support the Veteran's claim that his back 
condition was related to the excision of a pilonidal cyst in 
service.  The examiner found that it was less likely than not 
that the Veteran's back pain and radicular symptoms, which 
were the result of his degenerative joint disease of the 
lumbar spine as shown by radiograph and MRI, was secondary to 
the removal of the pilonidal cyst and tailbone surgery during 
service.  

Current Claim to Reopen

As the unappealed rating decision in August 2003 by the RO 
became final based on the evidence then of record, new and 
material evidence is required to reopen the claim.  38 
U.S.C.A. § 5108.

In January 2004, the Veteran submitted a statement indicating 
intent to reopen his claim of service connection for 
degenerative joint disease of the lumbar spine.  

"New evidence" means existing evidence not previously 
submitted to agency decision makers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in August 2003 includes VA records, beginning in 
June 2003, private medical records of D.W., M.D., and of 
M.M., M.D., hearing testimony, and statements of the Veteran.  

Analysis

The additional VA records, beginning in June 2003, document 
that the Veteran was treated continuously for generalized 
osteoarthritis of multiple sites.  In June 2004, X-rays of 
the coccyx were normal.  This evidence is not new and 
material because it is cumulative evidence, that is, 
supporting evidence of previously considered evidence, 
namely, the VA records documenting ongoing problems with 
osteoarthritis and low back pain.  As noted, this evidence 
was previously considered by the RO in its rating decision in 
August 2003.  Cumulative evidence does not meet the 
regulatory definition of new and material evidence under 
38 C.F.R. § 3.156. 

As for the records of the private physicians, dated in March 
1997 and from March 2001 to June 2004, the records document 
treatment for the lower back condition and other ailments.  
The 1997 record refers to an EKG.  The outpatient records, 
dated from 2001 to 2004, indicate an ongoing diagnosis of 
degenerative disc disease of the lumbar spine.  In January 
2004, X-rays of the lumbar spine showed postsurgical changes 
at L5, severe degenerative facet changes, and moderate 
degenerative disc disease and spurring.  In reviewing X-rays, 
the Veteran's family physician noted that the Veteran 
understood that it would be difficult to connect his current 
degenerative disc disease to the surgery for a pilonidal 
cyst.  Nevertheless, the Veteran desired his physician to 
write a letter on his behalf.  So in a letter dated in 
January 2004, the physician noted the low back pain 
complaints that the Veteran attributed to his prior surgery 
for a pilonidal cyst, related the clinical findings of severe 
degenerative disc disease of the lumbar spine, and asked that 
the Veteran's disability request be reconsidered.  The 
physician's comments did not associate any lumbar spine 
disability to the Veteran's period of service.  

The evidence is not new and material because it does not 
relate to unestablished facts necessary to substantiate the 
claim, that is, that the lumbar spine disability was related 
to service or to a service-connected disability.  



While the physician did report the Veteran's history and 
current findings, the physician did not enhanced the opinion 
with additional comments, relating to the unestablished facts 
necessary to substantiate the claim, that is, that the lumbar 
spine disability was related to service or to a service-
connected disability.  A bare transcription of lay history, 
unenhanced by additional comment, is not competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As the statement is not competent evidence on the 
unestablished facts necessary to substantiate the claim, the 
evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.  

In a statement in October 2005, the Veteran claimed that his 
degenerative joint disease of the lumbar spine was caused by 
his duties in service whereby he loaded and unloaded 
artillery rounds, and drove a truck over rough, unpaved 
roads.  In testimony, the Veteran described the spinal blocks 
he had prior to his pilonidal surgery during service, related 
that he first noticed back pain prior to his surgery in 
service as he was loading and unloading heavy artillery 
rounds from a truck, but he was only given APCs by the 
dispensary, and that after service he worked in an oil field 
where he strained his back.  In testimony, a family member 
related the problems that the Veteran had with his current 
low back condition.  

Where, as here, there is a question of medical causation, 
where a lay assertion of medical causation is not competent 
evidence, Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), 
competent medical evidence is required to competent medical 
evidence is required to reopen the claim.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or opinion. 38 C.F.R. § 3.159. 

As lay persons, neither the Veteran nor the witness is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the statements and testimony as competent medical 
evidence to reopen the claim.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (for any testimony to be probative of 
any fact, the witness must be competent to testify as to the 
facts under consideration).

As the statements and testimony are not competent evidence, 
the evidence does not raise a reasonable possibility of 
substantiating the claim and therefore the evidence is not 
new and material under 38 C.F.R. § 3.156.  

For the above reasons, the additional evidence is not new and 
material.  Therefore, the claim of service connection for 
degenerative joint disease of the lumbar spine is not 
reopened.  


ORDER

As new and material evidence has not been presented, the 
claim of service connection for degenerative joint disease of 
the lumbar spine is not reopened, and the appeal is denied.    


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


